Citation Nr: 9904955	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  96-10 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from March 1976 to September 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by 
complaints of pain, and clinical findings of mild edema at 
the lateral aspect of the patella, flexion restricted to 120 
degrees, slight weakness, and X-ray evidence of degenerative 
arthritis.

2.  The instability of the veteran's right knee is not more 
than slight, and a compensable degree of limitation of motion 
under the applicable diagnostic codes has not been 
demonstrated. 


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 10 percent for 
chondromalacia on the basis of instability or subluxation of 
the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.21; 
Diagnostic Code 5257 (1998).

2.  The criteria for a separate evaluation of 10 percent for 
arthritis of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5107(b);38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability rating are well 
grounded within the meaning of the statutes and judicial 
construction. See 38 U.S.C.A. § 5107(a) (West 1991).  That 
is, the Board finds that the veteran has presented a claim 
which is plausible, or capable of substantiation.  The Board 
is also satisfied that, to the extent possible, all relevant 
facts have been properly developed and that VA has fulfilled 
its duty to assist the veteran as mandated by 38 U.S.C.A. 
5107 and 38 C.F.R. 3.103(a) (1998).

The evidence of record shows that the RO attempted to notify 
the veteran twice of May 1998 orthopedic examinations.  The 
Board notes that the notifications were not returned.  The 
veteran failed to report to the scheduled VA examinations.  
Under the provisions of 38 C.F.R. § 3.655 (1998), where a 
claimant without good cause fails to report for a necessary 
examination scheduled in conjunction with a claim for an 
increase, the claim shall be denied.  However, the Board 
notes that veteran was not furnished with the provisions of 
this regulation.  It would be prejudicial for the Board to 
apply the provisions of that regulation to deny the veteran's 
claim.  The veteran must first be given an opportunity to 
submit evidence and argument on the issue in question.  Marsh 
v. West, 11 Vet. App. 468 (1998); Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Board finds that the evidence of record 
is sufficient to evaluate the veteran's claim.  38 C.F.R. 
§ 3.655(a).


Factual Background

A review of the veteran's service medical records show that 
she was diagnosed with chondromalacia of both knees in July 
1977.  

The veteran was accorded a VA examination in January 1978.  
The diagnosis was chondromalacia of the left knee.  There was 
no abnormality of the right knee found.

The RO granted service connection for chondromalacia of both 
knees in a February 1978 rating decision and assigned a 
noncompensable evaluation.  

Medical reports from the California Institution for Women 
dated from January to March 1982 show that veteran was seen 
with subjective complaints of pain and swelling of both 
knees.  On examination there was full range of motion and no 
objective findings.  

A VA hospital summary dated in November 1982 shows that the 
veteran was seen primarily for alcohol abuse.  Reference was 
made to physical therapy for the right knee during the 
veteran's hospitalization.  

A VA hospital report dated in August 1983 shows that the 
veteran underwent arthroscopic scraping of the left knee with 
meniscectomy.  The veteran tolerated the procedure well. 

The veteran was accorded a compensation and evaluation 
examination in September 1984.  At that time the veteran 
complained of pain, weakness, and cracking of both knees.  On 
examination, aching and cracking of the right knee was noted 
with prolonged standing.  There was no swelling or effusion 
of the left knee.  

In a December 1984 rating decision, the RO increased the 
veteran's chondromalacia, right knee to 10 percent disabling.  

The veteran was accorded a VA examination in June 1986.  On 
examination there was full range of motion and the X-ray 
studies showed no degeneration.  The diagnoses were bilateral 
chondromalacia, patellae and surgical correction of the right 
knee, partial relief.  

The veteran was accorded a VA examination in February 1989.  
On examination, there was full extension of the right knee.  
Right knee flexion was to 135 degrees.  There was lateral 
instability of the right knee.  An X-ray study showed 
traumatic arthritis of the right knee.  The impression was 
internal derangement of the right knee.  

A VA hospitalization report dated in December 1993 shows that 
the veteran underwent a right knee arthroscopy, and 
chondroplasty, and high tibia osteotomy of the right knee.

The report of a December 1993 VA examination, notes that the 
veteran's right leg was in a cast, therefore the right knee 
was not examined.  

The RO assigned a temporary total rating for the period from 
December 1993 to April 1994 based on surgical or other 
treatment necessitating convalescence.  

The veteran was accorded a VA examination in May 1994.  On 
examination, there was positive varus of the right knee.  
There was no evidence of subluxation, lateral instability or 
nonunion.  The veteran walked with a limp.  Range of motion 
was as follows:  Extension was to 0 degrees, flexion was to 
100 degrees, internal rotation was to 20 degrees, and lateral 
rotation was to 30 degrees.  The diagnosis was patella 
femoral syndrome, status post arthroscopic meniscectomy, 
status post patellar cartilage "re-surfacing" with moderate 
range of motion deficits and pain on range of motion with 
prolonged sitting and standing.  

VA outpatient treatment records dated from February to April 
1994 show that the veteran was seen for complaints of pain in 
the right knee.  

VA hospitalization report dated in January 1995 shows that 
the veteran underwent hardware removal of the right knee.  
The veteran tolerated the procedure well.

The RO assigned a temporary total rating for the period from 
January to March 1995 based on surgical or other treatment 
necessitating convalescence.  

The veteran was accorded a VA examination in September 1996.  
At that time, she reported, "I am unable to stand, climb 
stairs, or walk for a prolonged period of time."  The 
veteran reported that the right knee tended to "slip out of 
socket when walking.  It feels like my leg will give out or 
not support my weight."  The veteran complained of pain in 
the right knee.  It was noted that she ambulated with a cane.  

On examination, there was mild edema noted at the lateral 
aspect of the patellar.  There was no joint effusion.  There 
was scarring associated with prior surgeries.  There was 
malunion with loose motion of the knee.  There was a slight 
weakness with instability noted.  Right knee range of motion 
was as follows: flexion was to 120 degrees, extension was to 
0 degrees, internal rotation was to 20 degrees, and lateral 
rotation was to 30 degrees.  The left leg was 33 inches long, 
while the right was 32.5 inches long.  The veteran was unable 
to squat on the right leg.  She was unable to demonstrate a 
one leg stand secondary to weakness of the right leg.  The X-
ray studies were interpreted as showing status post removal 
of hardware, severe right medial compartment osteoarthritis, 
and mild patellofemoral osteoarthritis.  The diagnosis was 
right knee mediolateral compartment osteoarthritis and mild 
patellofemoral osteoarthritis with slight range of motion 
deficit.  

VA outpatient treatment records dated from February 1995 to 
March 1998 show that the veteran was seen for illnesses not 
in question.  The veteran's right knee disability is shown by 
history only.   


Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
Diagnostic Codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (1998).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1 
(1998), which requires that each disability be viewed in 
relation to its history.

Although medical reports must be interpreted in light of the 
whole recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994); cf. Fenderson v. West, No. 96-947 (U.S. 
Vet. App. Jan. 20, 1999).

The veteran's right knee disability is currently evaluated 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 which 
provides a 10 evaluation for other impairment of the knee 
with slight recurrent subluxation or lateral instability.  A 
20 percent evaluation is provided for other impairment of the 
knee with moderate recurrent subluxation or lateral 
instability.  A 30 percent evaluation is provided where there 
is severe recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved. 38 C.F.R. § 4.71a, DC 5003.  Limitation of motion 
that is noncompensable under the applicable diagnostic code 
is assigned a 10 percent evaluation under Code 5003.  Id. In 
the absence limitation of motion, a 10 or 20 percent 
evaluation is assigned for X-ray evidence of involvement of 2 
or more joints, depending upon whether there are occasional 
incapacitating exacerbations. Id.

The Schedule Rating Disabilities, 38 C.F.R. § 4 (1998), 
provides disability ratings up to 50 percent for limitation 
of flexion and extension of the knee.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  Under Diagnostic Code 5260, 
limitation of flexion of either leg to 60 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that flexion be limited to 45 degrees. A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable evaluation.  A 10 
percent evaluation requires that extension be limited to 10 
degrees.  A 20 percent evaluation requires that extension be 
limited to 15 degrees.

Musculoskeletal disability is primarily the inability to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance caused 
by anatomical damage or infection.  The resulting functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Disability in joints such as the knee reside in reductions of 
their normal excursion of movements in different planes.  
Factors include: limited or excess movement, weakened 
movement, excess fatigue, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.  These regulations only apply to diagnostic 
codes premised on limitation of motion.  Diagnostic Code 5257 
is not premised on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

Finally, the Schedule provides a 10 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in a slight knee disability.  A 20 percent rating for 
impairment due to malunion of the tibia which results in a 
moderate knee disability, and a 30 percent rating for 
impairment due to malunion of the tibia and fibula which 
results in marked knee disability. 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (1998).  

The veteran's claim should also be viewed in light of the 
opinion of the VA General Counsel regarding separate 
evaluations when a claimant has arthritis and instability of 
the knee.  VAOPGCPREC 23-97 (1997).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257 and a veteran also has limitation 
of knee motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, the 
General Counsel stated that if a veteran does not meet the 
criteria for a zero percent rating under either Diagnostic 
Code 5260 or Diagnostic Code 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned. Id.  A separate 10 percent rating can also be 
assigned under the provisions of Diagnostic Code 5003, where 
there is X-ray evidence of arthritis and objective evidence 
of limitation of motion that is noncompensable under the 
applicable diagnostic code.  VAOPGCPREC 9-98 (1998).

The medical findings in this case do not support an increased 
rating based on moderate recurrent subluxation or lateral 
instability of the right knee.  The most recent examination 
demonstrates slight lateral instability.  The post-service 
medical findings are consistent, in demonstrating that there 
is slight right knee instability.  There have been no reports 
of more than slight instability moderate instability or 
subluxation warranting a 20 percent rating under that code.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.  

The Board notes that flexion of the right knee was limited to 
120 degrees in the September 1996 VA examination, and X-rays 
of the right knee confirmed the presence of arthritis.

The reported limitation of motion would not meet the criteria 
for a compensable evaluation under Diagnostic Codes 5260 or 
5261.  The report of slight limitation of motion together 
with the X-ray findings of osteoarthritis meet the criteria 
for a 10 percent evaluation under Diagnostic Code 5003.  
Accordingly a separate 10 percent evaluation is warranted for 
the veteran's right knee disability, in addition to the 10 
percent evaluation provided under Diagnostic Code 5257.  
VAOPGCPREC 23-97.

The Board must consider whether the veteran has functional 
impairment that warrants an evaluation in excess of 10 
percent under Diagnostic Code 5003.  38 C.F.R. §§ 4.40, 4.45, 
4.59.

In this regard the veteran reported during her September 1996 
examination that she was unable to climb stairs, stand, or 
walk for a prolonged period of time.  The Board finds the 
veteran's statements credible and notes that the symptoms are 
supported by adequate pathology and clinical observation.  
These findings suggest the presence of functional impairment.  
However, the veteran was found to have only slight weakness, 
mild edema, and 4 plus strength.  Her symptoms are 
exacerbated only after prolonged effort.  These findings 
suggest that her functional impairment is no more than slight 
and is adequately compensated by the 10 percent evaluation 
under Diagnostic Code 5003.

Finally, the veteran has not alleged and the medical findings 
do not support a separate rating due to tender and painful 
scarring from the veteran's knee surgeries. 38 C.F.R. § 
4.118, Diagnostic Code 7804 (1998).

Based upon these findings and following a full review of the 
record, the Board finds that the criteria for a rating in 
excess of 10 percent for lateral instability is not 
warranted, but that a separate 10 percent evaluation 
osteoarthritis is warranted.

In reaching this decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestations and the impact the 
disabilities may have on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).


ORDER

A separate 10 percent evaluation for arthritis of the right 
knee is granted in addition to the 10 percent evaluation 
currently in effect for chondromalacia of the right knee, 
subject to the regulations governing the payment of monetary 
awards.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

